Citation Nr: 0028628	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  96-36 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


INTRODUCTION

The veteran had active service from August 1977 to December 
1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Houston, Texas.  The veteran has withdrawn her 
request for a personal hearing in connection with her claim.  
See 38 C.F.R. §§ 20.702(d), 20.704(d) (1999). 


FINDINGS OF FACT

1.  The claims file contains a competent diagnosis of PTSD 
related to the veteran's reports of a sexual assault that 
occurred during her period of active service.

2.  The veteran did not engage in combat with the enemy.

3.  The claimed sexual-assault stressor, associated with 
diagnosed PTSD, has not been verified.

4.  The most probative evidence shows that the veteran does 
not have PTSD related to her period of service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Laws and Regulations

In order to establish service connection for PTSD, there must 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (1999); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and, credible supporting evidence that the claimed 
in- service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f), as amended; see 64 Fed. Reg. 32807-08 (Jun. 18, 
1999).  If a veteran did not engage in combat, his or her own 
allegations are insufficient to establish a service stressor; 
rather, the stressor must be established by official service 
records or other credible supporting evidence.  Doran v. 
Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, 6 Vet. App. 
91 (1993).

In Patton v. West, 12 Vet. App. 272 (1999), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") emphasized that statements 
contained in prior decisions indicating that "something more 
than medical nexus evidence is required to fulfill the 
requirement for 'credible supporting evidence'", of a 
claimed stressor and that "[a]n opinion by a mental health 
professional based on a postservice examination of the 
veteran cannot be used to establish the occurrence of the 
stressor," were made in the context of discussing PTSD 
diagnoses other than those arising from personal assault.  
See Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 
9 Vet. App. 389 (1996).  With regard to personal assault 
cases, the Court pointed out that "VA has provided special 
evidentiary development procedures, including the 
interpretation of behavior changes by a clinician and 
interpretation in relation to a medical diagnosis."  Id., 
citing VA Adjudication Procedure Manual, M21-1 (hereinafter, 
"Manual M21-1") Part III, 5.14c (8), (9).

The provisions of Manual, M21-1 cited by the Court in Patton, 
provide special evidentiary procedures for PTSD claims based 
on personal assault which were established in February 1996 
in Manual M21-1, Part III, 5.14(c) (Feb. 20, 1996).  The 
Court has held that these provisions are substantive rules 
that are the equivalent of VA regulations.  See YR v. West, 
11 Vet. App. 393 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997).

Manual M21-1, Part III, 5.14(c) subparagraph (8) provides 
that "[i]f the military record contains no documentation 
that a personal assault occurred, alternative evidence might 
still establish an inservice stressful incident.  Such 
documentation includes testimonial statements from confidants 
such as family members or clergy, as well as evidence of 
behavioral changes to include lay statements describing 
episodes of depression, panic attacks, or anxiety without 
identifiable reasons, evidence of substance abuse, changes in 
performance evaluations, increased disregard for military and 
civilian authority, obsessive behavior, and unexplained 
social behavior changes.  Evidence that documents such 
behavior changes may require interpretation in relationship 
to the medical diagnosis by a VA neuropsychiatric 
physician."

Adjudication of a well-grounded claim for service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a) (West 1991); 38 C.F.R. §§ 3.303(a), 3.304(f); Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).

Factual Background

The veteran had peacetime-only service, with duty assignments 
in locations to include Naples, Italy, and Guantanamo Bay, 
Cuba.  

In May 1979, while in Italy, the veteran went before a 
Medical Board.  The diagnosis was adjustment reaction of 
adult life with inadequate personality traits.  The Medical 
Board report recounts that the veteran was referred to the 
psychiatric clinic as a result of numerous personal and 
family problems resulting in difficulty adjusting to life in 
Italy.  The veteran stated she enjoyed her job and 
interactions with peers and superiors at work but complained 
of problems socially and personally.  She reported occasions 
when Italian men made untoward advances toward her and stated 
that there was one incident in a hotel room where she escaped 
molestation, but only with great difficulty.  She also 
complained of problems with her roommate, whom she found in 
bed with another woman, and reported another incident where 
someone was sleeping in her bed and refused to leave.  The 
veteran further reported being subjected to threatening and 
intimidating remarks.  The Medical Board report includes note 
of the veteran's family problems, to include illness, marital 
issues and legal problems faced by immediate and extended 
family members.  The veteran complained of being afraid to go 
out at night alone, to be depressed, and to have difficulty 
falling asleep.  She reported episodes of hyperventilation; 
the report sets out that the veteran was only symptomatic 
when by herself and that one episode occurred after reading 
about her sister's respiratory difficulties.  To examination 
the veteran appeared mildly depressed.  Her affect was 
appropriate and she evidenced no homicidal or suicidal 
ideation.  No disabling neurosis, psychosis or organic brain 
disease was identified.  The veteran was recommended for six 
months limited duty, with re-evaluation to follow.  

In January 1980 the veteran again appeared before a Medical 
Board.  The full report indicates that the veteran's family 
problems and resulting emotional turmoil had resolved.  The 
diagnosis was adjustment reaction of adult life, resolved, 
manifested by anxiety, depressed mood, and frustration 
secondary to family discord.  The precipitating stress was 
stated to be family problems, mild in nature.  The veteran 
was determined fit for return to full duty.

Service medical records reflect that in September 1980, while 
stationed in Cuba, the veteran appeared for emergency 
treatment.  She was acutely depressed and indicated she could 
not function.  She reported thoughts of suicide.  She was 
tearful.  The impression was depression with suicidal 
ideation.  Service medical entries from several days to 
several weeks earlier note complaints of an irregular 
menstrual cycle, dizziness, anorexia, depression, headaches 
and lower quadrant pains.  

In October 1980 the veteran went before a Medical Board.  The 
report notes admission to the Guantanamo Bay Naval hospital 
in September 1980 with a diagnosis of major depression, and 
then transfer to the Portsmouth, Virginia medical center for 
further evaluation.  A history was obtained from the veteran 
and deemed reliable.  The veteran stated that in the spring 
of 1979 she became markedly fearful and had a sense that 
something was wrong.  She perceived men making unwanted 
advances toward her and thought she saw her roommate in bed 
with another woman.  The veteran reported she feared sexual 
contact with males and with her roommate.  She also indicated 
her mood was suspicious and she became aloof and socially 
withdrawn, hearing a male voice talking to and about her.  
The veteran indicated she had not previously revealed her 
hallucinations and had hoped her period of limited duty would 
help resolve her symptoms.  A pregnancy test was positive at 
the time of hospitalization in 1980.  The diagnosis was 
schizophrenia of the disorganized type.  The veteran was 
discharged from service by reason of such disability.

Reports of VA examinations dated in December 1982, December 
1984, November 1986, December 1988, and December 1990, are 
negative for complaints of an in-service sexual assault or 
for any diagnosis of PTSD.  Those examination reports include 
note of the veteran's auditory hallucinations and show 
diagnoses of schizophrenia.

From April to May 1995, the veteran was hospitalized at a VA 
facility, upon referral from a clinic where she was being 
treated for depression.  She reported feeling stressed out at 
work due to sexual and verbal harassment at the Texas 
Employment Commission.  That report includes note of a 
psychiatric admission in 1981 at which time the veteran was 
noted to be pregnant as a result of a recent rape.  The April 
to May 1995 hospital report reads that two weeks prior to the 
April 1995 admission the veteran saw a physician who felt she 
was suffering from major depression with possibly psychosis 
to some extent and "made a PTSD until she was admitted to 
Ward 8A."  The veteran gave a history of difficulty 
adjusting to advances made by colleagues in the military or 
civilians while stationed in Italy.  She reported an incident 
of sexual contact with a stranger and also being raped by her 
boss.  The hospital report notes that the veteran kept 
changing her story in this regard, sometimes telling people 
she was raped and other times telling them she had a 
relationship with the man.  The diagnoses at discharge 
included major depression with psychotic features, PTSD and a 
paranoid personality disorder.  

In May 1995, the RO received the veteran's claim of 
entitlement to compensation benefits based on PTSD.

A Veteran Information File dated in May 1995 includes note 
that the veteran "appears to be experiencing symptoms of 
PTSD..."

VA treatment records dated from March to November 1995 show 
the veteran's participation in psychologic therapy and note 
she was experiencing symptoms of PTSD.  Those records include 
the veteran's account of having been raped while in service.

The report of VA hospitalization from October to November 
1995 shows diagnoses of major depression and PTSD.  That 
report includes note that the veteran was sexually harassed 
by her boss and had a psychiatric history with a 
hospitalization in 1981 after she was sexually assaulted.  

In November 1995, the RO sent the veteran a letter requesting 
development pertinent to the alleged in-service events.  She 
responded with a statement, received in February 1996.  The 
veteran recounted incidents of harassment beginning shortly 
after her arrival in Italy.  She reported men trying to 
molest her on a city bus, an incident where a man came into 
her hotel room and fell asleep on her bed.  She indicated 
that when the hotel manager came to assist her in getting the 
man to leave the manager made advances toward her.  She 
reported that while in the barracks women would let men in, 
and that one night while asleep a man came in and was rubbing 
against her.  She reported that one day when she came home to 
the barracks her roommate was in bed with another women.  She 
indicated she told the chaplain about the incidents.  She 
indicated her supervisor told her he would look after her, 
but that months later he forced himself on her and she became 
pregnant.  

In February 1996, the veteran reported for a VA examination.  
She reported problems with harassment at her previous job and 
also indicated she was sexually assaulted in the military and 
it still troubled her.  She admitted to hearing voices from 
people who spoke to each other in her head.  The impression 
was schizoaffective disorder of the depressive type in 
partial remission.  The examiner added a comment that since 
the December 1990 VA examination the veteran had demonstrated 
both hallucinations and major depressive episodes, meeting 
the criteria for schizoaffective disorder.  The examiner also 
noted that clinical notes included reports of PTSD symptoms, 
and that the veteran was raped while in service.  The 
examiner noted there was no documentation of this incident.  
The February 1996 VA examiner concluded that the available 
evidence did not support a diagnosis of PTSD.

A report of VA hospitalization from March to May 1996 shows 
diagnoses of major depression with psychotic features and 
PTSD, as well as an avoidant personality trait.  The veteran 
complained of difficulty sleeping, fearing that someone would 
come and hurt her.  The veteran reported a sexual assault 
while in service with nightmares, intrusive thoughts and 
flashbacks since then.  She denied hallucinations, but the 
hospital reports notes continued delusions about all men and 
extreme difficulty relating to anybody.  

VA records from January 1996 to June 1998 document medical 
visits to include for ongoing psychiatric treatment, with 
diagnoses of PTSD and major depression.  An entry dated in 
March 1997 notes the veteran to have major depression and 
PTSD with paranoid and psychotic features.  She reported 
problems with her son's maturity as she generally fears all 
men.  An entry dated in June 1998 includes note of four-to-
five hospital admissions for depression and/or PTSD.  The 
diagnoses were PTSD, major depression with psychotic features 
versus schizophrenia and an avoidant personality disorder.  

In October 1999 the veteran presented for a VA examination.  
The examiner reviewed the claims file, as well as speaking 
with the veteran's treating psychiatrist Dr. R.  Presenting 
psychiatric problems were noted to include the veteran's 
report of traumatization and PTSD; long apparent psychotic 
symptoms; paranoid ideation; and severe depression.  The 
veteran reported repeated sexual harassment from her earliest 
days in the military with a number of episodes of physical 
contact or attack.  She reported finding her roommate in bed 
having sexual relations with another woman while in the 
military.  She reported being raped by her immediate 
supervisor.  She also reported sexual harassment on most of 
her civilian jobs.  She reported abuse by ambulance and 
emergency room staff after a bicycle accident.  She 
complained of symptoms of nightmares, sensitivity to 
perceived instances of harassment or victimization, social 
avoidance, withdrawal, and intrusive thoughts with onset back 
to service.  The VA examiner also noted the veteran's 
psychotic symptoms to include auditory hallucinations.  The 
veteran denied such at the time of examination stating she 
had been misunderstood.  The examiner also noted ideas of 
reference, with television personalities referring to her 
situation.  She indicated she had written to one television 
personality who had belittled the notion of sexual 
harassment.  The examiner further noted marked paranoid 
ideation with delusional thinking, and depressive symptoms, 
the latter back to at least 1984.  

The October 1999 VA examiner noted the veteran's service 
history and details of post-service treatment and 
hospitalization.  The examiner noted that the veteran was 
avoidant of situations reminding her of past trauma and that 
she was fearful of men and of being harassed or victimized by 
men.  During examination the veteran was focused on changing 
her diagnosis from schizophrenia to PTSD to avoid stigma.  

The October 1999 VA examiner noted that the veteran did 
evidence some symptoms of PTSD, but that several factors 
caused "serious reservations" as to whether the necessary 
DIAGNOSTIC AND STATISTICAL MANUAL of MENTAL DISORDERS, 
(Fourth Edition, 1994) (hereinafter DSM-IV) Criterion A (the 
person experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or others and the person's response involved intense fear, 
helplessness, or horror) was met for a full diagnosis, to 
include the veteran's severe and chronic difficulties with 
reality testing, her reports of changing accounts of the most 
significant past trauma in the military and the apparent lack 
of documentation or external verification of key traumatic 
experiences reported while in the military.  The examiner 
concluded that a diagnosis of anxiety disorder appeared to be 
most supported by the available evidence.  The given 
diagnoses were schizoaffective disorder of the depressive 
type, anxiety disorder, and a paranoid personality disorder.  
The examiner also indicated that the diagnosis of 
schizoaffective disorder was warranted in that symptoms of 
schizophrenia appeared to have been chronic over the years 
with lengthy but intermittent periods of severe depression 
noted as well.

In March 2000 the veteran failed to report for a scheduled VA 
examination.  A physician instead conducted a review of her 
claims file and VA records, as well as guidelines pertinent 
to sexual assault cases.  The VA physician noted the 
veteran's last VA psychiatric examination diagnoses in 
October 1999, as well as the comments made by the VA examiner 
at that time.  The March 2000 physician noted that review was 
for the purpose of determining whether or not there was 
sufficient evidence of an in-service stressor.  The 
March 2000 physician noted that at the time of the veteran's 
first psychotic break she was three months pregnant but did 
not appear to complain of rape.  The physician stated that 
"[a]t this date, almost 20 years from the date of 
conception, I am unable to tell whether or not the sexual 
encounter was traumatic.  Additionally, the fact that the 
veteran has a significant thought disorder and has frequently 
recounted histories that stretch credibility make it 
impossible for me to determine whether or not she was raped 
while she was in the military."  The March 2000 physician 
noted that the veteran had been awarded 100 percent service 
connection for schizophrenia and cited her decision to pursue 
benefits based on PTSD and her vilification of practitioners 
diagnosing schizophrenia as evidence supportive of a primary 
psychotic process.  The March 2000 VA physician indicated 
diagnoses of a schizoaffective disorder, an anxiety disorder 
and a paranoid personality disorder.  That physician also 
indicated the veteran was not competent for VA purposes.  

A VA treatment record dated in May 2000 includes "Stress 
Disorders, Post-Traumatic in the list of the veteran's active 
problems.  


Analysis

Well groundedness

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  For 
the purposes of determining wellgroundedness, the Board must 
presume the truthfulness of the evidence, "except when the 
evidentiary assertion is inherently incredible or when the 
fact asserted is beyond the competence of the person making 
the assertion."  King v. Brown, 5 Vet. App. 19, 21 (1993).  

For a PTSD claim to be well grounded, there must be (1) 
medical evidence of a current PTSD disability; (2) medical or 
lay evidence (presumed credible for these purposes) of an in-
service stressor; and (3) medical evidence of a link between 
service and the current PTSD disability.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); see Epps v. Brown, 9 Vet. 
App. 341, 343-44 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The standard 
for establishing a well-grounded claim has been described as 
very low.  Hensley v. West, No. 99-7029 (Fed. Cir. May 12, 
2000).

The veteran in this case claims that she experienced verbal 
and sexual harassment during active service and has 
specifically argued that an episode of sexual assault during 
service resulted in PTSD.  The claims file contains a 
diagnosis of PTSD that has been related to such reported 
incident of sexual assault by a competent medical 
professional.  The veteran's statements are presumed true for 
the purpose of determining well groundedness.  See King, 
supra.  As such, her claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).


Initial Matters

When a claim is well grounded, it places upon VA the duty to 
assist the veteran in the development of the claim to include 
by obtaining relevant records which could possibly 
substantiate the claim and by conducting appropriate medical 
inquiry.  See 38 U.S.C.A. § 5107(a).  In this case, the 
claims file contains the veteran's service personnel and 
medical records as well as both private and VA post-service 
medical evidence.  The veteran has also been examined by the 
VA in connection with her claim, and, VA has obtained a 
medical opinion pertinent to her appeal.  

Moreover, the Board has considered the holding of the Court 
in Patton v. West, 12 Vet. App. 272 (1999), and in that 
regard notes that the RO advised the veteran via letters 
dated in November 1995 and July 1999 as to the type of 
information probative of her claim.  The RO specifically 
advised the veteran of the value of specific information such 
as dates, or the location of claimed events, and further 
advised her of the value of alternative evidence such as 
statements from confidants such as family members, roommates, 
fellow service members or clergy, or her own diaries.  In the 
July 1999 letter the RO further informed the veteran of the 
value of evidence showing, for example, a request to change 
duty assignment or location, or, behavioral changes 
coincident with the claimed incident(s).  The veteran has 
submitted her own accounts of the in-service events, but has 
not submitted or identified the existence of corroborating 
evidence of the personal assault in service.  The veteran has 
not otherwise identified any additional, relevant evidence 
that has not been requested or obtained.  Thus, no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

The Board next notes that during the pendency of the 
veteran's appeal, the regulation pertaining to the 
establishment of service connection for PTSD was revised.  
Direct Service Connection (Post Traumatic Stress Disorder), 
64 Fed. Reg. 32,807 (June 18, 1999) (codified at 38 C.F.R. 
§ 3.304(f)).  The change in the regulation was effective 
March 7, 1997, the date of the decision of the Court in Cohen 
v. Brown, 10 Vet. App. 128 (1997).  Because the law changed 
during the pendency of this appeal, the veteran is entitled 
to the application of the version of the regulation that is 
more favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Court has held that before the Board addresses a question 
that has not been considered by the RO, it must consider 
whether the veteran has been given adequate notice of the 
need to submit evidence or argument, an opportunity to submit 
such evidence or argument and an opportunity to address the 
question at a hearing, and if not, whether or not the 
claimant has been prejudiced by being denied those 
opportunities.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO does not appear to have considered the change in 
regulations; however, as the Cohen determination was in 
effect when the RO adjudicated the issue, the Board finds no 
prejudice to the veteran in proceeding with this case at this 
time.  Bernard, 4 Vet. App. 384.

Service Connection

Once a claim is found to be well grounded, as in this case, 
the presumptions of credibility and entitlement of the 
evidence to full weight no longer apply.  Rather, the 
evidentiary record must be reviewed and the Board must 
account for the evidence which it finds to be persuasive or 
unpersuasive, analyze the credibility and probative value of 
all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164, 169 (1991).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The Board will begin by noting that in the case at hand, it 
is clear that the veteran's claimed stressors are not related 
to combat as she is a peacetime-only veteran.  She instead 
claims PTSD related to an alleged personal assault in 
service.  The Board is cognizant of the fact that, for claims 
based on personal assault, there are no restrictions on the 
type of evidence which may be considered.  See Manual M21-1, 
Part III, 5.14(c) and Part VI, 7.46(c) (Feb. 20, 1996), see 
also Patton v. West, 12 Vet. App. 272 (1999).  However, as 
discussed herein above, the veteran has failed to submit 
evidence such as journal entries, letters, or personal 
testimony from friends, family or others with knowledge of 
the incident(s) in question.

After review of the entire evidentiary record the Board 
concludes that the weight of the credible evidence is against 
a finding that the alleged stressors occurred during service, 
and is further against a finding that the veteran meets the 
diagnostic criteria for PTSD.  See 38 C.F.R. § 4.125.  In 
that regard the Board first acknowledges the numerous VA 
outpatient entries noting the veteran to have PTSD symptoms 
or PTSD related to a sexual assault in service.  However, 
each such entry appears to have based the diagnosis of PTSD 
related to an in-service sexual assault solely on the 
veteran's history, without benefit of review of the complete 
post-service medical record or the veteran's service medical 
and personnel records.  The weight of a medical opinion is 
diminished where that opinion is based on an inaccurate 
factual premise.  See Reonal v. Brown, 5 Vet. App. 548 
(1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).  Additionally, the Court has 
held the Board is not bound to accept medical opinions which 
are based on history supplied by the veteran where that 
history is unsupported by the medical evidence.  Black v. 
Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal, op. cit.; and Guimond v. Brown, 6 Vet. 
App. 69 (1993) and most recently, Pond v. West, 12 Vet. App. 
341 (1999) where the appellant was himself a physician.  


The claims file contains the veteran's service records.  The 
Board does not dispute that such records contain include 
reference to the veteran's adjustment problems and 
perceptions of male advances in Italy, as well as her reports 
of finding her roommate with another woman and having been in 
a situation where she escaped molestation.  However, medical 
personnel at that time considered such complaints, in 
addition to the veteran's report of sleep difficulty and 
other manifestations.  Despite such consideration the Medical 
Board determined the veteran to evidence no psychiatric 
disability, but rather to have had an adjustment problem 
attributed to her family problems and not to problems in the 
military.  Moreover, a subsequent Medical Board indicated 
such problems and manifestations thereof had resolved and 
that the veteran was fit for full duty without indication of 
psychiatric disability.

The Board continues to note that again in service the veteran 
presented for evaluation and that records contemporary 
thereto document physical complaints, suicidal thoughts, 
tearfulness and that the veteran was, in fact, pregnant at 
that time.  The Board further acknowledges that the veteran 
was found to be depressed.  However, in connection with 
evaluations and a Medical Board at that time, the veteran 
reiterated her past feelings with respect to fearing sexual 
contact with men and her perceptions of males making advances 
towards her while also admitting to ongoing auditory 
hallucinations-hearing male voices talking to and about her.  
Based on consideration of such, service personnel diagnosed 
schizophrenia.  Service records are completely negative for 
allegations of a sexual assault having occurred.  Nor did the 
veteran discuss the circumstances of having become pregnant 
or indicate that such was the result of a traumatic sexual 
encounter. 

The Board further emphasizes that post-service records 
continued to reflect a diagnosis of schizophrenia for many 
years, a disability for which the veteran is currently 100 
percent service-connected, and that VA examination reports 
are absent note of an in-service sexual assault or other 
traumatic in-service experience.  The veteran did not, in 
fact, claim entitlement to benefits based on PTSD until many 
years after service.  A veteran's delay in asserting a claim 
can constitute negative evidence that weighs against that 
belated claim.  See Shaw v. Principi, 3 Vet. App. 365 (1992).  
The delay in the veteran's filing for PTSD benefits is also 
notable in light of VA hospital reports dated in 1995 that, 
as well as including note of a rape in or around 1981, 
indicate the veteran was having difficulty with sexual 
harassment at her post-service employment.  The Board finds 
probative that even at that time hospital personnel 
questioned the veteran's account of in-service events, noting 
that she changed her story, sometimes claiming rape and other 
times reporting having had a relationship with the man in 
service.

The Board next notes that consistent with the Court's holding 
in Patton, the veteran's entire claims file has undergone 
review by VA psychiatrists.  The February 1996 VA examiner 
concluded that the evidence did not support a diagnosis of 
PTSD.  The October 1999 also concluded that the criteria for 
a PTSD diagnosis were not met and highlighted the veteran's 
reports of sexual harassment and/or victimization in many 
situations such as during service, in connection with almost 
all of her post-service employment and even in connection 
with treatment by emergency personnel when she was involved 
in an accident after service.  The October 1999 examiner also 
noted the veteran's long history of paranoid and psychotic 
symptoms with manifestations of hallucinations and ideas of 
reference, and the veteran's own intent on changing her 
diagnosis from schizophrenia to PTSD.  Although noting 
symptoms consistent with PTSD, the examiner emphasized the 
veteran's difficulty with reality testing, her changing story 
with respect to her claimed in-service experience and the 
lack of any outside account of such events having occurred.  
Based on such the October 1999 examiner indicated the veteran 
did not have PTSD.  

The March 2000 psychiatrist specifically considered whether 
the veteran's service records or post-service records 
supported her claim of sexual assault in service but 
determined it impossible to tell whether the veteran was or 
was not raped in service.  However, in arriving at such 
impasse that examiner did point to certain factors and 
questioned the veteran's credibility with respect to the 
alleged service events, again noting her variable story, her 
history of schizophrenia and her impaired reality testing, as 
well as the lack of documentation or external knowledge of 
the alleged in-service events.  Both the October 1999 and 
March 2000 physicians had the benefit of reviewing the entire 
record to include service records and the veteran's own 
accounts.  Despite such, both concluded that the veteran does 
not meet the DSM-IV criteria for a diagnosis of PTSD.  As a 
result, the Board finds these two opinions more probative 
than the outpatient and hospital notations of PTSD, which are 
based solely on the veteran's history and not on a complete 
and full review of the record.  The Board notes that the VA 
hospital and outpatient reports in the record include those 
prepared by the veteran's treating physician.  However, the 
Court has consistently declined to adopt a rule that accords 
greater weight to the opinions of treating physicians.  
Chisem v. Brown, 8 Vet. App. 374 (1995).  

In sum, the record does not contain evidence corroborating an 
in-service sexual assault or other in-service traumatic event 
resulting in PTSD.  The sole support for such events are the 
veteran's own statements.  As discussed herein above, the 
veteran lacks credibility to establish such occurrences 
absent some objective, external verification.  Service 
records do not support the occurrence of an actual attack, 
but rather are consistent in showing the veteran's pattern of 
perceived sexual harassment and victimization that has 
continued into her civilian life.  The veteran has not 
identified or submitted any external evidence that such 
events occurred, and, post-service medical professionals have 
noted her inconsistency and have expressed doubt as to the 
occurrence of an in-service traumatic sexual experience.  The 
veteran's assertions as to in-service trauma, when combined 
with the above-mentioned factors and her delay in claiming 
entitlement to benefits based on PTSD, lack probative value.  
Also, the Board re-emphasizes that the claims file contains 
the opinions of competent medical professionals that the 
veteran lacks credibility with respect to establishing the 
in-service incident and that she does not meet the diagnostic 
criteria for PTSD.  There is no competent opinion, based on a 
complete and accurate view of the relevant facts, that 
establishes that the veteran has PTSD related to traumatic 
events of service.  Thus, the preponderance of the evidence 
is against a diagnosis of service-related PTSD and the claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.304(f). 



ORDER

Service connection for PTSD is denied.



		
	J. M. Daley
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

